March 20, 1905. The opinion of the Court was delivered by
In this action, plaintiff seeks to recover of the defendant railroad company $1,995 damages for the alleged delay in transporting 270 bundles of wire, and also for the alleged injury caused to the wire during transit. The complaint contains three separate causes of action. After giving due notice to plaintiff, defendant made a motion *Page 212 
before his Honor, Judge Klugh, at his chambers, at Orangeburg, on May 6, 1904, to strike out as irrelevant and redundant, "so much of paragraph VI. of the second cause of action as alleges that `by reason of the damage thereto and the delay in the transportation of said goods by the said carriers and the defendant, the plaintiff was forced to stop or shut its manufacturing enterprise from the 4th to the 20th day of January, A.D. 1904, both inclusive, and to pay five employees, or hands, for fifteen days at the rate of ninety cents each per day, amounting to the sum of $67.50; to stop the manufacture of bed springs for the same length of time; to suffer the business of the plaintiff to cease and become disorganized, besides being greatly worried and annoyed by said delay, damage, injury and inconvenience in said transportation caused as aforesaid.' And also, for the same reason, so much of paragraph IV. of the third cause of action as alleges that `the business of the plaintiff interrupted; the enterprise and manufacture of bed springs stopped; the manufactory of plaintiff compelled to shut down and cease work.'" The motion was refused, and from this ruling defendant appeals.
The judgment of the Circuit Court will have to be reversed. It is true, the complaint alleges the defendant was "fully cognizant of the fact that the plaintiff's stock of wire was low; and that plaintiff wanted the same at once, and that there was necessity for a hurried shipment." But there is no allegation that the defendant knew whether the goods were for sale, or for plaintiff's own use; or that it had any knowledge of the nature of plaintiff's business, or of the special injury that would result to it by reason of a delayed shipment, and that it contracted to transport the wire with reference to any such special damage. Nor is there any allegation that the plaintiff could not obtain wire from some other source, and that the defendant knew it could not be so obtained. There was nothing, therefore, in the complaint upon which to base the claim of special damages for interruption *Page 213 
of plaintiff's business of manufacturing bed springs, and the pay of hands incident to such interruption. The case, therefore, falls distinctly within the principles stated inTraywick v. Southern Railway Co., ante, 82.
The judgment of this Court is, that the judgment of the Circuit Court be reversed.